Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the plurality of different connection interfaces and the plurality of fixed different connection interfaces” within the cradle must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 20 “wherein the triangular prism shaped body is retractable or extendable” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The office is unclear if the “fixed different connection interfaces” are different/same from the” different connection interfaces” as cited in claim 1. 
Dependent claims 3-5 are also rejected under 112(b) due to their dependency to claim 2.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites “the recess to expose one of the plurality of fixed different connection interfaces for connection with a complementary connection interface of a mobile device”. The office is unclear whether the mobile device in claim 4 is the same as the mobile device in claim 1, or does the docking station require two mobile devices each comprising a complementary connection interface. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The office is unclear what part of the triangular prism shaped body is retractable or extendable, as the specification lacks any details/support of the claimed subject matter discussed above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 6-7, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Kurian (U.S 2017/0208697 A1) in view of Wang (U.S 2012/0254493 A1).

In regards to Claim 1, Kurian discloses a docking station comprising: a body (Fig.2, #30); and a cradle (Fig.1, #14) proximal to a top section of the body for detachably receiving a mobile device (Fig.1-2, which discloses a mobile device #12), wherein the cradle comprises a plurality of different connection interfaces (Fig.1, #20/22/26/24) to provide a selectable connection with a complementary connection interface of the mobile device (Fig.1 and paragraph [0022]).
Kurian fails to disclose: A triangular prism shaped body.
However, Wang discloses: A triangular prism shaped body (Fig.9, #210, which is a docking station having a triangular prism shaped body, as such the office notes that with the combination of Kurian in view of Wang, the body including a cradle which includes a plurality of different connection interfaces (as taught by Kurian) would be modified to have a triangular prism shape (as taught by Wang) to create a more agronomical structure). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the body including a cradle which includes a plurality of different connection interfaces (as taught by Kurian) would be modified to have a triangular prism shape (as taught by Wang) to create a more agronomical structure. By shaping the body has a triangular prism, would have a lower center of gravity, thus reducing the chance of falling over (Wang, Paragraph [0041]).
Additionally, MPEP 2144.04 (IV) B notes that a mere change in shape from the prior art teachings is considered obvious as being well within the purview of one of ordinary skill in the art, where there is no criticality established for the shape of the body. Thus, wherein the body is shaped like a triangular prism shape would be obvious as being well within the purview of one of ordinary skill in the art. As, such modification would yield predictable results i.e., provide a more stable and secure docking structure for a mobile electronic device (See MPEP 2144.04 (IV) Citing, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 2, Kurian in view of Wang discloses the docking station of claim 1, wherein the cradle further comprises a plurality of fixed different connection interfaces, each comprising a predetermined connection interface (Kurian Fig.1, #20/22/24/26, which are fixed different connection interfaces, each comprising a predetermined connection interface for a specific device, see paragraph [0022]). 
In regards to Claim 3, Kurian in view of Wang discloses the docking station of claim 2, wherein the cradle further comprises a recess (Kurian Fig.1, the recess which #16 is disposed within) to accommodate the plurality of fixed different connection interfaces (Kurian Fig.1, the recess accommodates the plurality of connection interfaces #20/22/24/26).
In regards to Claim 4, Kurian in view of Wang discloses the docking station of claim 3, wherein the cradle further comprises a selective activation mechanism (Kurian Fig.1, #16 includes a rotatable mechanism) in the recess to expose one of the plurality of fixed different connection interfaces for connection with a complementary connection interface of a mobile device (Kurian Fig.1 and paragraphs [0022-0025], which discloses the plurality of connections on a rotatable selective mechanism, to allow for different mobiles devices to connect). 
In regards to Claim 6, Kurian in view of Wang discloses the docking station of claim 1, wherein the cradle (Kurian Fig.1 #14) further comprises a plurality of swappable different connection interfaces (Kurian Fig.1, #16 includes a plurality of different connection interfaces #20/22/24/26). 
In regards to Claim 7, Kurian in view of Wang discloses the docking station of claim 1, wherein the plurality of different connection interfaces comprises a combination of two or more interfaces selected from the group 20consisting of a USB port (Kurian Fig.1, #26, see paragraph [0023]), a pogo pin connector, a wireless high-speed connector (Kurian Fig.1, #22, see paragraph [0023]), and an OEM port.
In regards to Claim 11, Kurian in view of Wang discloses the docking station of claim 1, wherein the cradle further comprises a flat base (Kurian, Fig.1, #14, flat base), a vertical sidewall (Kurian, Fig.1, #30 which is a vertical sidewall), and an inclined sidewall (Fig.1, #28 which is an inclined backwall (sidewall). 
In regards to Claim 17, Kurian in view of Wang discloses the docking station of claim 1, further comprises a printed circuit board arranged in an interior of the triangular prism shaped body (Kurian . 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over  Kurian (U.S 2017/0208697 A1) in view of Wang (U.S 2012/0254493 A1) and, further, in view of Vier (U.S 9,429,994).
In regards to Claim 8, Kurian in view of Wang discloses the docking station of claim 1, wherein the cradle is coupled to the top section of the triangular prism shaped body (Kurian in view of Wang, Fig.1, #14 is on top section of the triangular prism body (as taught by Wang).
Kurian in view of Wang fail to disclose: wherein the cradle is hinged to the top section of the triangular prism shaped body.
However, Vier discloses: wherein the cradle (Fig.2, #22) is hinged (Fig.1, #26, which is hinges to the cradle) to the top section of the triangular prism shaped body (Fig.2, as such the office notes that with the combination of Kurian in view of Wang and Vier, the cradle comprising a plurality of connection interfaces (as taught by Kurian) would be modified to include a hinged (as taught by Vier) to change the viewing angle of the mobile device docked).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the cradle comprising a plurality of connection interfaces (as taught by Kurian) to include a hinged cradle (as taught by Vier) to change the viewing angle of the mobile device docked. Allowing the cradle to rotate via the hinge, would allow for better viewing angles, and facilitates for faster docking.

In regards to Claim 9, Kurian in view of Wang discloses the docking station of claim 1.
Kurian in view of Wang fail to disclose: Wherein the cradle is rotatable with respect to a longitudinal axis of the triangular prism shaped body.
However, Vier discloses: Wherein the cradle is rotatable with respect to a longitudinal axis of the triangular prism shaped body (Fig.2, #22 is rotatable with the respect to the vertical axis of the body, as such the office notes that with the combination of Kurian in view of Wang and Vier, the cradle comprising 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the cradle comprising a plurality of connection interfaces (as taught by Kurian) to include a hinge (as taught by Vier) to change the viewing angle of the mobile device docked. Allowing the cradle to rotate via the hinge, would allow for better viewing angles, and facilitates for faster docking.
In regards to Claim 10, Kurian in view of Wang and Vier discloses the docking station of claim 9, wherein the cradle is rotatable up to 125 degree with respective to a vertical axis passing through the cradle (Vier, Fig.1-2, Column 7, lines 3-5, which discloses the cradle is rotatable up to 130 degree).

Claims 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Kurian (U.S 2017/0208697 A1) in view of Wang (U.S 2012/0254493 A1) and, further, in view of Davis (U.S 2014/0098486 A1). 
In regards to Claim 12, Kurian in view of Wang discloses the docking station of claim 1.
Kurian in view of Wang fail to disclose: further comprising one or more axial fan arranged in an interior of the triangular prism shaped body.
However, Davis discloses: Further comprising one or more axial fan (Fig.2, #160 paragraph [0024], which discloses an axial fan) arranged in an interior of the triangular prism shaped body (Fig.2, #182, as such the office notes that with the combination of Kurian in view of Wang and Davis, the docking station having an triangular prism shaped body including an interior (as taught by Kurian in view of Wang) would be modified to include a fan within said interior (as taught by Davis) to help cool the mobile electronic device). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the docking station having a triangular prism shaped body including an interior (as taught by Kurian in view of Wang) to include a fan within said interior (as taught by Davis) to help cool the mobile electronic device. By including a fan within the interior of the prism body, would allow said docking station to cool the mobile device mounted on said station and furthermore, 
In regards to Claim 13, Kurian in view of Wang discloses the docking station of claim 1.
Kurian in view of Wang fail to disclose: further comprising an internal cooling system arranged in an interior of the triangular prism shaped body.
However, Davis discloses: Further comprising an internal cooling system arranged in an interior of the triangular prism shaped body (Fig.1-2, #160 is a cooling fan arranged in the interior of the body #182, as such the office notes that with the combination of Kurian in view of Wang and Davis, the docking station having an triangular prism shaped body including an interior (as taught by Kurian in view of Wang) would be modified to include a fan within said interior (as taught by Davis) to help cool the mobile electronic device). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the docking station having a triangular prism shaped body including an interior (as taught by Kurian in view of Wang) to include a fan (internal cooling system) within said interior (as taught by Davis) to help cool the mobile electronic device. By including a fan within the interior of the prism body, would allow said docking station to cool the mobile device mounted on said station and furthermore, operable to communicate with the mobile device to manipulate the operations of the fan in response to the cooling requirements of the mobile device (Davis, Paragraph [0011]). 
In regards to Claim 16, Kurian in view of Wang and Davis discloses the docking station of claim 13.
Kurian in view of Wang fail to explicitly disclose: Further comprises at least one axial fan attached to one end of the triangular prism shaped body.
However, MPEP 2144.04 (IV) C notes that a mere rearrangement of parts from the prior art teachings is considered obvious as being well within the purview of one of ordinary skill in the art, where there is no criticality established for the placement of the particular parts. Thus, wherein at least one axial fan is attached to one end of the triangular prism shaped body is obvious as being well within the purview of one of ordinary skill in the art, as such modification would yield predictable results i.e., provide proper airflow from the ambient environment to help dissipate heat generated by the mobile device (See MPEP In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) furthermore, see For Evidence US 2017/0168531 A1, which has a fan attached to one end of the body).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over  Kurian (U.S 2017/0208697 A1) in view of Wang (U.S 2012/0254493 A1), Davis (U.S 2014/0098486 A1), and further, in view of Olson (U.S 6,453,378).
In regards to Claim 14, Kurian in view of Wang and Davis discloses the docking station of claim 13.
Kurian in view of Wang and Davis fail to disclose: Wherein the internal cooling system further comprises a vapor chamber
However, Olson discloses: wherein the internal cooling system further comprises a vapor chamber (Fig.10, #1020 is a heat pipe (vapor chamber) within the docking station in conjunction with a fan, as such the office notes that with the combination of Kurian in view of Wang, Davis, and Olson, the docking station having an internal cooling system (as taught by Kurian in view of Wang and Davis) would be further modified to include a vapor chamber (as taught by Olson) to help dissipate heat generated by the mobile device). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the docking station having an internal cooling system (as taught by Kurian in view of Wang and Davis) to further include a vapor chamber (as taught by Olson) to help dissipate heat generated by the mobile device. By including a heat pipe within the docking station, would enhance the cooling capabilities of the cooling system, utilizing vaporization of a cooling fluid to dissipate heat.

In regards to Claim 15, Kurian in view of Wang and Davis discloses the docking station of claim 13.
Kurian in view of Wang and Davis fail to disclose: Wherein the internal cooling system further comprises a heat exchanger.
 However, Olson discloses: wherein the internal cooling system further comprises a heat exchanger (Fig.10, #1022 is a heat sink (heat exchanger) within the docking station in conjunction with a 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the docking station having an internal cooling system (as taught by Kurian in view of Wang and Davis) to further include a heat exchanger (as taught by Olson) to help dissipate heat generated by the mobile device. By including a heat exchanger within the docking station, would allow the heat generated by the mobile device to dissipate into the ambient environment, thus ensuring the device is at optimal temperature.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over  Kurian (U.S 2017/0208697 A1) in view of Wang (U.S 2012/0254493 A1), Davis (U.S 2014/0098486 A1), and further, in view of Campbell (U.S 2017/0161212 A1). 
In regards to Claim 18, Kurian in view of Wang and Davis discloses the docking station of claim 13.
Kurian in view of Wang and Davis fail to explicitly disclose: Wherein the printed circuit board further comprises high power components.
However, Campbell discloses: Wherein the printed circuit board further comprises high power components (Fig.2, #265 and paragraphs [0009], which discloses the circuit board including an a graphic processing unit (GPU), as such the office notes that with the combination of Kurian in view of Wang, Davis, and Campbell, the circuit board including components (as taught by Kurian) would be modified to include high power components (as taught by Campbell) to process signals between the docking station and mobile device). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the circuit board including components (as taught by Kurian) to include high power components (as taught by Campbell) to process signals between the docking station and mobile device. By including high power components on the circuit board, would increase the capabilities of the docking station and increase processing power for the mobile device when docked. 

In regards to Claim 19, Kurian in view of Wang, Davis, and Campbell discloses the docking station of claim 18, wherein the high-power components further comprise graphic chips (Fig.2, #265 and paragraph [0009], which discloses a graphics chip (GPU)), storage devices, or additional central processing units. 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to Claim 5, no prior art fairly suggests or discloses “wherein the cradle further comprises a raised section in the recess to allow one of the plurality of fixed different connection interfaces to become exposed by sliding to the raised section”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anzai (U.S 2003/0128510 A1) – Discloses a docking station having a cradle comprising a connection interface, wherein the body comprising, a printed circuit board and a cooling fan, used to cool a mobile device



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/             Primary Examiner, Art Unit 2835